Citation Nr: 1032048	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO. 07-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to March 
1993. He died in July 2003. The Appellant seeks benefits as the 
Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Appellant if 
further action is required.


REMAND

The Appellant is seeking Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
cause of the Veteran's death. The immediate cause of death was 
penetrating gunshot wound to chest due to or as a consequence of 
self-inflicted gunshot wound. See July 2003 death certificate. 
The Appellant contends that the Veteran's suicide was caused by a 
mental breakdown due to a mental disability incurred in service.

To establish service connection for the cause of a Veteran's 
death, the record must show that the fatal disorder or disease 
was incurred in, or aggravated by, service or, in some instances, 
was manifest to a compensable degree within one year of 
discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312. A psychoses may be presumed to have 
been incurred in service, if it manifested to a degree of ten 
percent or more within one year of the date of separation from 
service. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a). Generally speaking, compensation shall not be paid if 
the disability was the result of the Veteran's own willful 
misconduct or abuse of alcohol or drugs. 
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c). In order for suicide to constitute willful misconduct, 
the act of self-destruction must be intentional. A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or willful 
misconduct). It is a constant requirement for a favorable action 
that the precipitating mental unsoundness be service connected. 
38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound mentally 
that he or she did not realize the consequences of such an act, 
or was unable to resist such impulse is a question to be 
determined in each individual case, based on all available lay 
and medical evidence pertaining to his or her mental condition at 
the time of suicide. The act of suicide or a bona fide attempt is 
considered to be evidence of mental unsoundness; therefore, where 
no reasonable adequate motive for suicide is shown by the 
evidence, the act will be considered to have resulted from mental 
unsoundness. A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances which 
could lead a rational person to self-destruction. 38 C.F.R. § 
3.302(b). It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a). 

In this case, the Veteran filed a claim for a mental disorder at 
the time of his discharge. The claim was denied in May 1995 due 
to the Veteran's failure to report for VA examination. A review 
of his service treatment records reveals that he noted PTSD on 
his list of "medical problems" to be "documented in [his] 
Military medical records."  See November 1992 Veteran statement. 
Prior to that time, the Veteran was referred to "CCC mental 
hygiene social work service." See October 1988 service treatment 
note. Thus, two items in the Veteran's general service treatment 
records suggest that he may have received mental health treatment 
during service. Further review, however, reveals that the 
Veteran's in-service mental health treatment records are not 
associated with the claims folder. Often, these records are kept 
separate from the general service treatment records. Because this 
claim is centered around a mental disorder, the Veteran's in-
service mental health treatment notes are imperative to deciding 
this claim. These are records within the control of a Federal 
department or agency, and therefore, fall within the 38 C.F.R. 
§ 3.159(c)(2) duty to assist. This matter must be remanded in 
order to obtain these highly relevant records.

Also, a review of the file reveals that VA has not afforded the 
Appellant the benefit of a VA medical opinion with regard to this 
claim. VA's duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate determination. 
See Duenas v. Principi, 18 Vet. App. 512 (2004). In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a claim. 
According to McLendon, in disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualified, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim. 38 U.S.C.A. §5103A(d)(2), 38 
C.F.R. §3.159(c)(4)(i). The Court in McLendon observed that the 
third prong, which requires that an indication that the 
claimant's disability or symptoms "may be" associated with the 
established event, is a low threshold. McLendon, 20 Vet. App. at 
83. In this case, there is evidence of a possible in-service 
manifestation of a mental disorder, as well as lay statements 
suggesting a change in the Veteran over time, starting in 
service. Two private physicians have opined that the Veteran did 
have an in-service manifestation of PTSD that ultimately led to 
his demise. See July 2004 and September 2004 reports. Thus, there 
is evidence of in-service mental treatment, as well as lay 
testimony and competent medical opinions, albeit not based on a 
review of the record, that the Veteran may have had a mental 
disorder resulting from service that led to his breakdown in July 
2003 and ultimately caused his death. Because of the complexity 
of the medical question at issue, and the lack of a thorough 
medical opinion on this issue, the matter must be remanded for an 
opinion once the record is complete.

Finally, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, the United 
States Court of Appeals for Veterans Claims (Court) has held 
section 5103(a) notice must be very specifically tailored to the 
claim. 
Hupp v. Nicholson, 21 Vet. App. 342 (2007). The notice should 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected. Id.

During his lifetime, service connection was in effect for chronic 
sinusitis, falling arches, low back pain, left shoulder pain, and 
status post fracture left great toe. 
See May 1995 rating decision. To date, VA has not provided the 
Appellant with notice consistent with the Court's holding in 
Hupp. The Appellant should also be advised of the bases for 
assigning ratings and effective dates. Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). This must be accomplished in order for VA to satisfy 
its due process obligation to the Appellant.



Accordingly, the case is REMANDED for the following action:


1. Send the Appellant and her representative 
a letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). The 
letter should include notice of the evidence 
necessary to establish a claim for service 
connection for the cause of the Veteran's, 
and should include (1) a statement of the 
conditions for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
a previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service-
connected, including on a presumptive basis. 
The letter should indicate which portion of 
the evidence, if any, is to be provided by 
the Appellant and which portion, if any, VA 
will attempt to obtain on her behalf.

2. Obtain all of the Veteran's, non-
duplicative, service treatment records, 
including any mental health treatment notes 
kept separate from the main STRs, and any 
records from "CCC mental hygiene social work 
service." See October 1988 service treatment 
note. Associate all non-duplicative records 
obtained with the claims folder.

3. Afford the Appellant the benefit of a VA 
medical opinion with regard to this claim. 
The claims folder should be provided to the 
examiner and a comprehensive review of the 
entire body of evidence must be completed in 
association with the opinion. 

The examiner is asked to determine whether 
the Veteran 

a) Had a psychiatric disability or disorder 
(to include PTSD) that as likely as not 
either initially manifested during or after 
active service.  Identify the disorder and 
provide a rational for the diagnosis.  

b) Whether any identified psychiatric 
disability contributed substantially or 
materially to cause the death; that it 
combined to cause death; or that it aided or 
lent assistance to the production of death.  

The Board notes that complete certainty is 
not required in this opinion, rather the 
opinion should be rendered as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent)), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that any diagnosed 
psychiatric disorder caused the Veteran's 
July 2003 suicide.

If the examiner deems an opinion impossible 
without resort to speculation, the reason for 
that impossibility must be fully explained.  
The opinion should take into account all of 
the available evidence, including witness 
statements, other medical opinions, police 
reports, and employment records.  

4. Readjudicate the Appellant's claim. If the 
benefits sought on appeal remain denied, the 
Appellant and her accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

